Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12, 14-18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2014/0002362) in view of Lin (US 2016/0283078).

1. Srivastava discloses a game controller (“video game control controller”, paragraph 25), comprising: 
a housing (housing 102 in Fig. 1, paragraph 19); 
a trackball rotatably retained within the housing (trackball 110 in Fig. 1, paragraphs 20-21); 

a touch sensor located within the housing (210, 220 310, 410, 510, 610, 730 in Figs. 2-7, paragraphs 28-29, 34-42, 44); and 
a processor located within the housing (controller 732 in Fig. 7; paragraphs 42-45) and configured to generate a simulated joystick input using the offset value (In the broadest reasonable interpretation a “simulated joystick input” is interpreted an input conveying direction or movement. Srivastava discloses that direction or movement inputs in the x and y axis processed by the controller 723; paragraphs 30, 41, 42-45, 51, Fig. 8).
Srivastava the claimed invention but fails to teach that the touch sensor is configured to reset the offset value to zero when the trackball is not being physically touched by a user. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to input devices, Lin discloses a game controller (paragraph 31) comprising a trackball (“control device 105 is a track ball”, paragraphs 27, 35), and a touch sensor (touch sensor element 110; paragraphs 26, 28-30) configured to detect a user touching the trackball (paragraphs 28-30, 35). Lin discloses that the touch sensor is able to detect when a user releases the control device and the input device considers the released control device to be in a resting position (paragraph 45). This allows input to be made when the user is interacting with the 

2. Srivastava discloses the game controller of claim 1, wherein the trackball includes a conductive core (solid ball of conductive material, paragraphs 21, 31) configured to transfer a capacitive charge from the user to the touch sensor when the user is physically touching the trackball (paragraphs 20, 22, 32, 37-39, 44-46).

3. Srivastava discloses the game controller of claim 2, wherein the touch sensor is further configured to detect when the user is not physically touching the trackball based on the capacitive charge (detect when trackball is not in contact with the user; paragraphs 20, 37, 39, 49, 61).

4. Srivastava discloses the game controller of claim 1, wherein the processor is configured to generate the simulated joystick input by determining a direction and a distance the trackball has rotated using the offset value and mapping the direction and the distance into X and Y coordinates using an X-Y coordinate system that has upper and lower bounds for each axis (Srivastava discloses the processor is configured to determine the rotational vector in the x and y axis; paragraphs 41, 43, 51. A vector comprises direction and magnitude/distance of the ball’s rotation. The x and y axis have an upper bound above 0 for forward and right rotation, and a lower bound below 0 for backward and left rotation. See Fig. 8 and paragraphs 51).

10. Srivastava discloses the game controller of claim 1, wherein the motion sensor is an optical sensor located proximate the trackball (Motion sensor can employ a laser sensor that detects motion of the conductive trackball in the corresponding direction or orientation based on a change in reflection or refracting of laser light reflected off of a surface of the conductive trackball; paragraph 30. A laser sensor inherently comprises an optical sensor proximate to the trackball in order to detect the reflected or refracted laser light.).

11. Srivastava discloses the game controller of claim 1, wherein the touch sensor is a capacitive sensor located between the trackball and the motion sensor (For example, conductive plates, 210, 310, 410, 510, and 610 in Figs. 2-6 is between the trackball and roller sensors.).

12. Srivastava discloses the game controller of claim 1, wherein the touch sensor is a pressure sensor located within the housing (signal “press” or “click” when downward force is placed on the trackball , or the conductive contact is forced down, which engages the corresponding push button; paragraph 33).

14. Srivastava discloses the game controller of claim 1 further comprising a RF transceiver configured to transmit the simulated joystick input to a gaming device (Srivastava discloses that the game controller comprises an interface 722 in Fig. 7 to communicate with the gaming device 744 in Fig. 7. The interface may be a wireless interface with a radio frequency (RF) transmitter; paragraph 47.).

15. See rejection for claim 1 above. As indicated in claim 1 above, Srivastava discloses a method for playing a game, comprising: detecting a rotation of a trackball retained within a housing of a game controller; determining, based on the rotation, an offset value of the trackball from a reference point; generating a simulated joystick input using the offset value. Lin discloses resetting, using a touch sensor of the game controller, the offset value to zero when the trackball is not being physically touched by a user. 

16-18, 22. See rejections for claims 2-4, 14 above.


s 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2014/0002362) in view of Lin (US 2016/0283078) as applied to claim 1 above, and further in view of De Luis (US 2014/0274231).

5, 8. Srivastava discloses the claimed invention but fails to teach that the housing includes a conducive faceplate (claim 5), and the conductive faceplate is connected to a RF ground via a filter (claim 8). Nevertheless such modification would have been obvious to one of ordinary skilled in the art. Srivastava discloses that the game controller comprises an interface (722 in Fig. 7) to communicate with the electronic device (744 in Fig. 7). The interface may be a wireless interface with a radio frequency (RF) transmitter (paragraph 47). In an analogous art to handheld devices that transmit data wirelessly, De Luis discloses a handheld device comprising a conductive faceplate (conductive material around perimeter of the mobile communication device, paragraphs 25, 35, Fig. 1A2). The conductive material is used as an antenna and allows different frequencies to be selected (abstract, paragraphs 5, 7-9, 24). The antenna selectors are provided as RF filter or RF switches (paragraph 24). An antenna selector (RF filter) is electrically connected to antenna conductor and the ground and allows different frequency bands to be selected (See paragraph 24, 33-38. For example, connected to ground 223 via filter switch 222 in Fig. 2.). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Srivastava’s invention and incorporate a conducive faceplate wherein the conductive faceplate is connected to a RF ground via a filter as taught be De Luis, in order to provide the predictable result of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2014/0002362) in view of Lin (US 2016/0283078) as applied to claim 1 in view of Tremmel (US 5,632,679).

9. Srivastava discloses the claimed invention as discussed above but fails to teach that housing includes a non-conductive faceplate. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming controllers Tremmel discloses a video game controller comprising a plurality of touch inputs (conductive contact points adapted to touch the skin of the hands of the user; abstract, cols. 2:65-3:3; 3:4-3:66). Tremmel discloses the faceplate (casing 1, See Figs. 1-2) is made from non-conductive materials that insulates and protects the inner circuits (col. 3:41-43). The non-conductive material prevents false inputs or accidental inputs when the input device is not in use. Therefore it would have been obvious to one of ordinary skilled in the art to modify Srivastava’s game controller, which comprises conductive touch sensors, and incorporate a non-conductive faceplate in order to provide the predictable result of preventing false inputs or accidental inputs.

Claims  13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2014/0002362) in view of Lin (US 2016/0283078) as applied to claims  1, 15 in view of Tager (US 201/0104574)

13, 23. Srivastava discloses that the game the game controller of claim 1 further comprising a plurality of buttons (buttons on keypad 114 in Fig. 1), but fails to teach that the game controllers comprises a joystick and that buttons and joystick are mapped to keys in a keyboard. Nevertheless such modifications would have been obvious to one of ordinary skilled in the art. Srivastava discloses that the game controllers can include “other user-manipulable controls can include, for example, switches, toggles, trigger buttons, touch pads, and the like, and which may be located on one or both of the top surface 104 and the bottom surface 106” (paragraph 24). Srivastava discloses that the electronic/gaming device (744 in Fig. 7) can include for example tablet computer, notebook computer, etc. (paragraph 48). In an analogous art to game controllers, Tager discloses a game controller (22 in Fig. 1) comprising a joystick (2 or 15 in Fig. 1) and plurality of buttons 3-5, 9-14, 17-20 in Fig. 1). Tager discloses that the inputs can be mapped to a keys in a keyboard (paragraphs 25, 38, 43-44). Tager discloses that the customized inputs allows the game controller to compatible to multiple devices with customized inputs, (paragraphs 7, 15-18, 23-26). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Srivastava’s invention and incorporate a joystick since Srivastava discloses that the game controllers can include “other user-manipulable controls. In addition, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Srivastava’s invention and map the joystick and buttons to keys in a keyboard in order to allow the game controller be compatible with multiple devices and allow customized inputs.

Allowable Subject Matter
Claims 6-7, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 6-7, the closest prior art, Srivastava (US 2014/0002362) in view of Lin (US 2016/0283078) fails to teach a game controller further comprising a capacitive shield driver that is configured to negate a parasitic capacitance of the conductive faceplate to the touch sensor when the user is physically touching the conductive faceplate.
Regarding claims 19-21, the closest prior art, Srivastava (US 2014/0002362) in view of Lin (US 2016/0283078) fails to teach the claimed method further comprising negating a parasitic capacitance of a conductive faceplate in the housing to the touch sensor when the user is physically touching the conductive faceplate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASSON H YOO/           Primary Examiner, Art Unit 3715